Citation Nr: 1635307	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from May 1964 to April 1966 and from September 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes during the course of the appeal, the disability evaluation assigned for the Veteran's coronary artery disease was increased to 100 percent effective from September 5, 2012.  In addition, the Veteran was also awarded special monthly compensation as he had additional disabilities independently ratable at 60 percent of more from September 5, 2012.  Nevertheless, the Board observes that the Veteran's appeal for TDIU predates the effective date assigned for his coronary artery disease.  Accordingly, the appeal remains open.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Relevant records were associated with the claims file after the last AOJ adjudication in January 2011.  In particular, VA treatment records were received in January 2012, and VA examinations relevant to the issue of entitlement to a TDIU were conducted in January 2012, and September 2012, respectively.  In an August 2016 correspondence, the Veteran's representative indicated that The American Legion does not waive AOJ review on behalf of the Veteran.  The American Legion requests remand of the appeal for consideration of the noted medical evidence.

Generally, evidence received by the AOJ prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  38 C.F.R. § 19.37(a) (2016).  As the Veteran has not waived AOJ initial consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Review the evidence associated with the claims file since the January 2011 Statement of the Case, and adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

2.  Thereafter, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




